DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed 11/03/2021:
Claims 1-5, 7- 17, 20, and 21 are allowed
Claim 6 is cancelled
Claims 18 and 19 are further withdrawn from consideration.
Claim 22 is pending
The provisional nonstatutory double patenting rejection of claim 1 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Allowable Subject Matter
Claims 1-5, 7- 17, 20, and 21 are allowed.
Regarding claim 1, the closest prior art is Sperry et al. (US20080179786). Sperry teaches a material provision device (cartridge 200’; Figure 10) for a stereolithography apparatus (see 100 in Figures 2 and 2A) to provide print material (build material 410) comprising 
a material cartridge (storage reservoir 290; Figures 28 and 29) which receives the print material and surrounds the print material on all sides (see 410 surrounded by 290 in Figures 28 and 29), 
wherein the material cartridge comprises an outlet (reservoir 246; Figures 26 and 27) via which the print material may be dispensed ([0147] upper section of the cartridge housing receives build material 410 from a storage reservoir 290 in the lower section of the housing, from which the build material is conveyed to coating roller 242 for coating the transport film) and which is provided in a connection or a spout in the material provision device (conduit 258; 
	Claims 2-5, 7- 17, 20, and 21 are allowed, because they are dependent on claim 1.
Response to Arguments
Applicant’s arguments, see “Examiner Interview” on pg. 1, filed 11/03/2021, with respect to the 35 USC 103 rejection of claim 6 have been fully considered and are persuasive.  The 35 USC 103 rejection of 6 has been withdrawn. 
An argument pointing out disagreements with the Examiner’s contentions regarding the 35 USC 112(a) rejection of claim 22 (see Office Action mailed 08/03/2021) was not submitted, and therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743